DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Interpretation: 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: module . . . configured to determine in claims 32 and 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: RAM, EEPROM, or flash memory (As disclosed in [0061] of originally filed application) 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 6, 7, 8, 10, 11, 12, 13, 16, 18, 19, 27, 32, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Periyalwar (US 20150092676 A1)

Re: Claim 1
	Periyalwar discloses a method for tracking a User Equipment (UE) in a mobile communication network, the method comprising: 
transmitting, from a transmission point  (See Periyalwar Fig. 1, [0038]: a mm-wave superspot may be equipped with multiple beams 160 per sector. [0088]: Each beam's coverage in the mm-wave superspot), one or more pulse signals in a predetermined direction associated with a predetermined area covered by the mobile communication network; (See Periyalwar Fig. 1, [0035] The mm-wave cell 110 may be referred to herein as a superspot . . . the coverage area of the mm-wave cell 110)
See Periyalwar [0242] In the initial contact with the mobile device, the superspot may emit a series of interrogation RF transmission pulses at different angles
in response to transmitting the one or more pulse signals, receiving, at the transmission point, pulse response signals associated with one or more objects; and 
See Periyalwar [0243] For each received pulse, the mobile device may respond with its code,
determining the likely presence of at least one UE within the predetermined area based at least on one or more of the objects associated with the pulse response signals likely being the at least one UE.  (See Periyalwar [0223]: ensure that the correct mobile device is replying)
See Periyalwar [0243] For each received pulse, the mobile device may respond with its code, and thus the superspot receiver may be able to determine the beam angle at which it receives the best signal. . . the responses may thus enable the superspot to accurately focus and direct the beam at the desired mobile device.
NOTE: Also See [0213]: the arriving mobile device may be able to immediately recognize its code when it comes within range, and the superspot may be able to immediately identify the mobile device from its reply 
NOTE: Fig. 9 with [0239]~[0241] for additional support. 

Re: Claim 4
Periyalwar discloses wherein transmitting the one or more pulse signals further comprises transmitting, from the transmission point, pilot signal pulses in the predetermined direction associated with the predetermined area.  
See Periyalwar [0146]: The mobile devices may report mm-wave channel measurements (such as measuring the pilots from the mm-wave superspot) as they traverse the superspot


Re: Claim 6
Periyalwar discloses further comprising confirming a presence of the at least one UE in the predetermined area based on at least one of 
(i) receiving a signal from the at least one UE that indicates the presence of the at least one UE in the predetermined area or 
See Periyalwar [0213]: the arriving mobile device may be able to immediately recognize its code when it comes within range, and the superspot may be able to immediately identify the mobile device from its reply 
initiates a communication link between the at least one UE and the transmission point, or 
See Periyalwar [0215]: The mobile device may thus be able to quickly recognize transmissions from the superspot beam when it comes into range, and may be rapidly recognized by the superspot for the initial signalling interchange when coming into range.
NOTE: Also See [0239] re set-up instructions from the superspot and [0053]: modifying the mm-wave transceivers at the superspot and/or mobile device immediately prior to connection on the mm-wave band. 
(ii) a communication link existing between the at least one UE and the transmission point.  
See Periyalwar [0243] For each received pulse, the mobile device may respond with its code, and thus the superspot receiver may be able to determine the beam angle at which it receives the best signal.
NOTE: Also See Fig. 9 with [0240] for additional support.

Re: Claim 7
Periyalwar discloses wherein the mobile communication network further comprises a mobile communication network operating at or above a frequency of 20 Gigahertz (GHz).  
See Periyalwar Fig. 1, [0026] The present embodiments relate to mobile computing, and may entail the use of mm-wave (e.g., 30 GHz, 60-70 GHz, etc.) superspots.  [0227]: the superspot may be operating in the 60 GHz band.

Re: Claim 8
Periyalwar discloses wherein the one or more pulse signals are transmitted at a same frequency as an operating frequency of the mobile communication network.  
See Periyalwar [0035]: A second mobile device 130 may be within the coverage area of the mm-wave cell 110 and may communicate via mm-wave with the mm-wave superspot antenna 150
NOTE: mm-wave operates in the 60 GHz band (See [0026])
NOTE: Also See [0169][0170] and [0265][0266] re negotiating channel frequency modulation. 

Re: Claim 10
Periyalwar discloses wherein the transmission point comprises one of a base station, an access point, a radio head or a mobile device.  
See Periyalwar Fig. 1, [0035]: A second mobile device 130 may be within the coverage area of the mm-wave cell 110 and may communicate via mm-wave with the mm-wave superspot antenna 150

Re: Claim 11
Periyalwar discloses further comprising determining a physical location of the at least one UE based at least in part on the pulse response signals.  
See Periyalwar [0243]: Continuing data bursts between the mobile device and the superspot may include similar focusing signals in the preambles and responses that may enable the superspot to track the beam and follow the motion of the mobile device. 
NOTE: Also See [0239]: the mobile device may remodulate the burst with a code received as part of the set-up instructions from the superspot.  The re-emitted signal may have a format that provides a compact spatial and temporal resolution (see e.g., FIG. 9); [0242]: The signal received after remodulation by the mobile device's code may have an auto-correlation property that more precisely identifies location in space and time; and [0052].

Re: Claim 12
Periyalwar discloses further comprising determining a direction of movement of the at least one UE based at least in part on the pulse response signals.  
See Periyalwar [0243]: Continuing data bursts between the mobile device and the superspot may include similar focusing signals in the preambles and responses that may enable the superspot to track the beam and follow the motion of the mobile device. 
NOTE: Also See [0232] the mobile device may also exchange with the superspot the mobile device's velocity and direction to enable the superspot (and/or the mobile device)

Re: Claim 13
Periyalwar discloses further comprising tracking a movement of at the at least one UE based at least in part on the pulse response signals.  
See Periyalwar [0243]: Continuing data bursts between the mobile device and the superspot may include similar focusing signals in the preambles and responses that may enable the superspot to track the beam and follow the motion of the mobile device. 

Re: Claim 16
Periyalwar discloses further comprising predicting a future state of the at least one UE based at least in part on the pulse response signals.  
See Periyalwar [0180]: The server may select the mm-wave superspot after collecting multiple samples of the measurement report and applying a prediction algorithm to determine the direction and/or speed of mobile device movement. 
NOTE: measurement report includes the uplink channel characteristics of the active mobile devices in its coverage area (See [0121]) including response to pilot signals.

Re: Claim 18
Periyalwar discloses generating and storing one or more UE pulse response profiles for the at least one UE based on the pulse response signals, (See Periyalwar [0243] responses that may enable the superspot to track the beam and follow the motion of the mobile device)
See Periyalwar [0121] On the uplink, the mm-wave superspot's radio may measure the uplink channel characteristics of the active mobile devices in its coverage area and may store them in the mm-wave superspot for future reference.  This may be an ongoing function to populate the RF parameters database in the mmwSG and the mm-wave superspot. 
wherein the pulse response signals profiles indicate a likely presence of the at least one UE within the predetermined area over time.  
See Periyalwar [0239]: The re-emitted signal may have a format that provides a compact spatial and temporal resolution (see e.g., FIG. 9). 


Re: Claim 19
Periyalwar discloses generating and storing a predicted UE pulse response profile for the at least one UE based at least on tracking the received pulse response signals over time.  (See Periyalwar [0180]: collecting multiple samples of the measurement report and applying a prediction algorithm to determine the direction and/or speed of mobile device movement)
 See Periyalwar [0047]: a RF database of a priori measurements of the channel and/or prediction of mobile device trajectory, which may involve estimating a mobile device route and/or using knowledge of a predetermined mobile device route.

Re: Claim 27
Periyalwar discloses further comprising communicating presence information from the transmission point to one or more other transmission points, wherein the presence information indicates at least one of 
(i) the likely presence of the one of the UE within the predetermined area, 
(ii) confirmed presence of the one of the UE within the predetermined area, and 
See Periyalwar [0213]: the arriving mobile device may be able to immediately recognize its code when it comes within range, and the superspot may be able to immediately identify the mobile device from its reply 
(iii) indication that the transmission point has an existing communication link with the one of the UE.  
See Periyalwar [0243] For each received pulse, the mobile device may respond with its code, and thus the superspot receiver may be able to determine the beam angle at which it receives the best signal.


Re: Claim 32
Periyalwar discloses a transmission point apparatus (See Periyalwar Fig. 1, [0038]: a mm-wave superspot may be equipped with multiple beams 160 per sector. [0088]: Each beam's coverage in the mm-wave superspot) for tracking a User Equipment (UE) in a mobile communication network, the apparatus comprising:  
6a memory; at least one processor in communication with the memory; 
See Periyalwar [0317]: on a non-transitory memory unit that relate to instructing the processor to perform the respective functionality at the superspot.
a plurality of antenna configured for (See Periyalwar Fig. 12, [0273] an RF communication subsystem 1260 of the superspot access point 1210. NOTE: Also See Fig. 9: a superspot 920)
(i) transmitting one or more pulse signals in a predetermined direction associated with the predetermined area, and 
(ii) in response to transmitting the one or more pulse signals, receiving pulse response signals associated with one or more objects; and 
a module stored in a memory, executable by the processor and configured to
See Periyalwar [0317]: on a non-transitory memory unit that relate to instructing the processor to perform the respective functionality at the superspot.
determine the likely presence of at least one UE within the predetermined area based at least on one or more of the objects associated with the pulse response signals likely being the at least one UE.  
NOTE: See the rejection of Claim 1. 

Re: Claim 33
Periyalwar discloses a system (See Periyalwar Fig. 1) for tracking a User Equipment (UE) within a mobile communication network, the system comprising: 
at least one UE located within a predetermined area of the mobile communication network; 
See Periyalwar  Fig. 1, [0035] A second mobile device 130 may be within the coverage area of the mm-wave cell 110 and may communicate via mm-wave with the mm-wave superspot antenna 150
a transmission point comprising 
a plurality of antenna configured for 
(i) transmitting one or more pulse signals in a predetermined direction associated with the predetermined area, and 
(ii) in response to transmitting the one or more pulse signals, receiving pulse response signals associated with one or more objects; and 
a module stored in a memory, executable by a processor and configured to determine the likely presence of the least one UE within the predetermined area based at least on one or more of the objects associated with the pulse response signals likely being the at least one UE.
NOTE: See the rejection of Claims 1 and 32. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Periyalwar as applied to Claim 1 above, and further in view of CLARK (US 20160161604 A1)

Re: Claim 2
Periyalwar discloses wherein transmitting the one or more pulse signals further comprises transmitting, from the transmission point, pulses in the predetermined direction associated with the predetermined area.  
NOTE: See the rejection of Claim 1.
Periyalwar does not appear to explicitly disclose radar pulses.
In a similar endeavor, CLARK discloses wherein transmitting the one or more pulse signals further comprises transmitting, from the transmission point, radar pulses in the predetermined direction associated with the predetermined area.  
See CLARK [0028] Referring to FIGS. 1(a) to (c), mono-pulse radar tracking operates by simultaneously transmitting from a radar antenna (5) two radar pulses (1, 2) within a pair of partially overlapping radar beams (3, 4) directed towards a distant object (6) being tracked.
Periyalwar and CLARK are analogous art because both are directed to pulse signal transmission for object detection (See Periyalwar [0242][0243] and CLARK Abstract [0001]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Periyalwar invention by employing the teaching as taught by CLARK to provide the limitation.  The motivation for the combination is given by CLARK which improves accuracy in objection detection.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Periyalwar as applied to Claim 1 above, and further in view of PRIYANTO (US 20190162817 A1)

Re: Claim 9
Periyalwar does not appear to explicitly disclose wherein the one or more pulse signals are transmitted at a wider frequency range than an operating frequency of the mobile communication network.  
In a similar endeavor, PRIYANTO discloses wherein the one or more pulse signals are transmitted at a wider frequency range than an operating frequency of the mobile communication network.  
See PRIYANTO [0005]: even if the radio interface of the wireless communication device supports only a narrow bandwidth within the system bandwidth of the wireless communication network, the DL positioning reference signals may be distributed over a wider frequency range than this narrow bandwidth.
Note, Periyalwar and PRIYANTO are analogous art because both are pulse/reference signal transmission for object detection (See Periyalwar [0242][0243] and PRIYANTO Abstract [0002]). 
Periyalwar invention by employing the teaching as taught by PRIYANTO to provide the limitation.  The motivation for the combination is given by PRIYANTO which reduces frequency fading and improves positing accuracy.


Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Periyalwar as applied to Claim 1 above, and further in view of Cave (US 20040063430 A1)

Re: Claim 20
Periyalwar discloses assisting in transmission point-to- transmission point handover of one of the UE
See Periyalwar [0041] a mobile device connected to a macrocell may handover to the mm-wave superspot while it is within the coverage of the superspot and may be handed back to the macrocell once it leaves the coverage area.
NOTE: Also See [0234] for beam-handover and [0258] for handover from superspot to another superspot.
wherein transmission point-to-transmission point handover is defined by a wireless data stream being moved from a first direction to a second direction.  
See Periyalwar Fig. 1, [0258] the superspot gateway may elect to suspend a data transfer such that the data transfer may be continued when the mobile device transits another superspot.  The superspot gateway may thus act as a "switching point" to direct the data flow to the most suitable superspot 
Periyalwar does not appear to explicitly disclose based on the pulse response signals, 
 Cave discloses assisting in transmission point-to- transmission point handover of one of the UE (See Cave [0042]: Each base station is configured to direct a communication beam when selected as the handover base station for a communicating mobile unit to continue the communicating mobile unit's wireless communication via the handover base station) based on the pulse response signals, (See Cave [0020]: determining a relative location of the mobile unit with respect to the beamforming antenna of the selected base station based on information related to the detected sounding pulse.  NOTE: Also See [0026])
See Cave [0043]: the serving base station, is preferably configured to command base stations neighboring the serving base station to direct beacon channels of the neighboring base stations toward a determined location of the communicating mobile unit to receive the transmitted sounding pulse. . . serving base station, can be configured to command base stations neighboring the serving base station to sweep beacon channels over an arc encompassing a determined location of the communicating mobile unit to receive the transmitted sounding pulse.
NOTE: Also See [0047].
wherein transmission point-to-transmission point handover is defined by a wireless data stream being moved from a first direction to a second direction.  
See Cave [0031]: the handover of an ongoing communication conducted by a mobile unit. . . a radio link is first established between a UE and a radio access point, such as a base station to exchange of information over a dedicated channel.  As the UE moves into a neighboring cell a new dedicated radio link needs to be established in order to continue the communication without interruption.
Note, Periyalwar and Cave are analogous art because both are directed to pulse signal transmission between mobile device and base station (See Periyalwar [0242][0243] and Cave Abstract). 
Periyalwar invention by employing the teaching as taught by Cave to provide the limitation.  The motivation for the combination is given by Cave which improves data communication continuity when mobile device is in motion. 

Re: Claim 28
Periyalwar does not appear to explicitly disclose further comprising communicating movement tracking information from the transmission point to at least one of (i) one or more other transmission points and (ii) the UE, wherein movement tracking information includes one or more of tracking a position of the UE, tracking a direction of movement of the UE and tracking a rate of movement of the UE.  
In a similar endeavor, Cave discloses communicating movement tracking information from the transmission point to at least one of (i) one or more other transmission points and (ii) the UE, 
See Cave [0047]: serving base station, is configured to determine a relative location of the communicating mobile unit so that the interface can command neighboring base stations of the serving base station
wherein movement tracking information includes one or more of tracking a position of the UE, tracking a direction of movement of the UE and tracking a rate of movement of the UE.  
See Cave [0047]: serving base station. . . command neighboring base stations of the serving base station to selectively direct their beamforming antennas towards the determined relative location of the communicating mobile unit
NOTE: Also See [0043].
Periyalwar and Cave are analogous art because both are directed to pulse signal transmission between mobile device and base station (See Periyalwar [0242][0243] and Cave Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Periyalwar invention by employing the teaching as taught by Cave to provide the limitation.  The motivation for the combination is given by Cave which improves data communication continuity when mobile device is in motion. 


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Periyalwar as applied to Claim 1 above, and further in view of Choi (US 20070149196 A1)

Re: Claim 30
Periyalwar discloses the pulse response signals determining a physical location/a direction of movement of the at least one UE based at least in part on the pulse response signals.
NOTE: See the rejection of Claims 11 and 12.
Periyalwar does not appear to explicitly disclose assisting in re-connecting one of the UE to the transmission point based on the pulse response signals.  
In a similar endeavor, Choi discloses assisting in re-connecting one of the UE to the transmission point based on a direction of movement of the at least one UE.  
See Choi [0056] When the mobile terminal either fails to be connected with the target base station, is again moved to the serving base station, or is reconnected with the serving base station,
NOTE: Periyalwar discloses determining a direction of movement based on the pulse response signals.
Periyalwar and Choi are analogous art because both are directed to tracking mobile device (See Periyalwar [0242][0243] and Choi Abstract, [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Periyalwar invention by employing the teaching as taught by Choi to provide the limitation.  The motivation for the combination is given by Choi which preserves continuous communication when mobile device is in motion.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644